*305On the Merits.
On the first hearing of the cause it was ordered that the judgment appealed from should be avoided and the demand of the plaintiffs be rejected. A rehearing having been granted the opinion of the court was delivered by
Breaux, J.
The first husband of Mrs. Wilhemina Justus, the late Joseph Armbruster, bequeathed to her all his property. The will was nuncupative by public act, but defective in form because of the failure to state the residence of the witnesses. The will was probated in 1876, and she was decreed entitled to the possession of the property. At her death the property was sold by public auction as hers.
The will has become effective and legal by the operation of prescription, except if there should be minor heirs, against whom the prescriptible period dates from majority. Oivil Code, 3642.
If there are no minor heirs, the property belongs to the succession of Mrs. Justus. In our original decree we reversed the decision of the lower court for the reason that the evidence disclosed that one of the brothers of Joseph Ambruster, viz.: Anton Armbruster, died on October 20, 1882, and there was no proof in the record to show that he left no minor heirs.
The executor of the estate of Mrs. Justus applied for a rehearing' on the ground that Anton Armbruster lived more than five years after the date of the judgment of 24th of November, 1876, probating his brother’s will. This contention is sustained by the record.
A rehearing was therefore granted. The appellant, who was adjudi-catee of property of the succession of Justus, urges that the certificate of the curate at Wolfach, Germany, admitted as proof of the non-existence of Armbruster heirs, is not sufficient to show the matters and things therein stated.
The defendant, purchaser, submits that the case should be remanded in order that evidence may be admitted to prove that the entries in the curate’s books are true. Ordinarily, the entries in registers, duly made, kept by a person bound to record the fact, in any foreign country, makes full prbof when properly authenticated by the consular officer of that country.
The proper evidence in that case is a copy of the record. The certificate should be of birth, marriage and death. Hughey et al. vs. Barrow, 4 An. 248, 252.
*306With regard to evidence of this character, Mr. Best, in his work on Evidence, p. 478, par. 498, says: “It is impossible to dispense with this kind of evidence, especially in proof of remote and collateral mattersbut tribunals should be on their guard when the actual point at issue in a cause depends wholly or chiefly upon it. It is from its nature very much exposed to fraud and fabrication.” (Italics ours.) The controversy is limited to proof of heirship within a certain age. It is the only point at issue.
There is ho desire on our part to recall our decision in this case on this point. The certificate is properly before the court, and though in some respects it does not make proof of the fact staled it was admitted as competent evidence.
■ The purchaser apprehends that question will arise in regard to the validity of the title if there are minors, or major heirs, as to whom the prescription of five years would not apply.
In order that he may purchase the property, free from all clouds and doubts, he desires that the case be remanded to allow the explanation by testimony of the family tree and the curate’s certificate.
We can conceive of no good reason to deny to him the opportunity of thus sustaining the evidence, if the facts justify, in order that his title may be absolutely legal and valid.
It is therefore ordered that the judgment of the District Court herein be reversed, and that the case be remanded to the lower court ■¡exclusively to hear evidence to be produced by defendant and appellant, within reasonable time, regarding the correctness vel non of the family tree and of the curate’s certificate, and such other evidence'as may be needful to prove that there are or that there are not minors or major heirs to whom the prescription of five years may or may not apply, and that such judgment be rendered on that question as the law and facts will justify (and if there are no minor or major heirs to whom prescription does not apply, that judgment be rendered for plaintiff). Costs in both courts to abide the final ■determination of the cause.